 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BILL LIETZKE,                                      No. 2:18-cv-2734-MCE-KJN PS
12                        Plaintiff,
13            v.
14    GREYHOUND LINES, INC.,                             ORDER
15

16                        Defendant.
17

18

19           Plaintiff Bill Lietzke, proceeding without counsel, commenced the instant action on

20   October 10, 2018. (ECF No. 1.) However, plaintiff’s complaint is identical to a complaint

21   plaintiff previously filed against Greyhound Lines, Inc. in this district. See Lietzke v. Greyhound

22   Lines Inc., 2:18-cv-2392-TLN-CKD, ECF No. 1. On October 3, 2018, another judge of this

23   court, after performing a venue analysis, transferred that action to the Northern District of

24   Alabama pursuant to 28 U.S.C. § 1406(a) or, in the alternative, 28 U.S.C. § 1404(a). Id., ECF

25   No. 3. It thus appears that the filing of the instant action is merely an improper attempt to refile

26   that prior action in this district. Therefore, the court likewise transfers this action to the Northern

27   District of Alabama, which may decide, in its discretion, to consolidate the actions or dismiss this

28   later-filed action as duplicative.
                                                         1
 1          Plaintiff is hereby CAUTIONED that if he again attempts to refile the same action in this

 2   district, monetary sanctions will be imposed.

 3          Accordingly, IT IS ORDERED that:

 4          1. This action is TRANSFERRED to the Southern Division of the United States District

 5              Court for the Northern District of Alabama pursuant to 28 U.S.C. § 1406(a) or, in the

 6              alternative, 28 U.S.C. § 1404(a).

 7          2. The Clerk of Court shall close this case.

 8   Dated: November 8, 2018

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
